Citation Nr: 1228772	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran perfected an appeal as to his claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in July 2010.  Thereafter, the Veteran was granted entitlement to TDIU in a November 2011 decision review officer decision.  As this decision represents a full grant of the benefit sought on appeal, this issue is no longer before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, with symptoms that include a history of flashbacks, depression, sleep disturbance including nightmares and erratic sleep, avoidance, desire to spend time alone, irritability, and decreased energy.  An inability to establish and maintain effective relationships, with symptoms such as suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic, spatial disorientation, neglect of personal appearance and hygiene, and/or difficulty adapting to stressful situations, have not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, and no more, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In September 2008 and April 2009 letters, VA notified the Veteran of the information and evidence needed to substantiate and complete his original claim for service connection, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  The Veteran was also provided with the required notice under Dingess/Hartman outlined above.  Thereafter, the claim was adjudicated in July 2009.

Further, the Veteran's claim on appeal is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, in this instance, no further notice is needed under the VCAA.

The Board finds that VA has complied with the VCAA notification requirement.

With respect to VA's duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded two VA examinations on the issue decided herein, obtaining medical opinions in both instances.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the examinations were adequate, in that both exams were conducted by a medical professional who solicited history from the Veteran and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran's written statements are of record.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claim file.  The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran contends that he is entitled to a higher initial disability evaluation for his service-connected PTSD.

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection is in effect for PTSD evaluated at 30 percent disabling under the Rating Schedule at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 30 percent disability rating is warranted for PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (e.g., forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD manifested by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Upon careful review of the entire record, the Board finds that the Veteran's disability due to PTSD warrants the assignment of a 50 percent disability rating under Diagnostic Code 9411.

In a September 2008 private treatment initial report, the Veteran's private mental health provider indicated that the Veteran underwent an initial psychiatric evaluation in August 2008.  At that time, the Veteran reported experiencing symptoms such as intrusive thoughts, nightmares, avoidance of thoughts or conversations related to the trauma, irritability, problems with memory and concentration, being easily startled, and sleep disturbance, previously relieved by smoking and drinking large quantities of alcohol.  He also reported some social impairment, including avoidance of crowds and feelings of detachment and estrangement from others.

On examination, the Veteran presented in normal dress and was cooperative.  His mood was dysthymic and agitated, and he had a restricted affect.  The Veteran's judgment and insight were limited, and there was some psychomotor agitation.  No psychotic symptomatology was noted, including no evidence of auditory or visual hallucinations.  There was no evidence of suicidal or homicidal ideation.  Psychiatric symptoms were noted to severely compromise the Veteran's ability to initiate or sustain work and social relationships, and the provider stated that the Veteran's symptoms rendered him totally disabled and unemployable.  The diagnosis was PTSD.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 37.

In June 2009, the Veteran was afforded a VA psychiatric examination as part of his service connection claim.  The Veteran's claims file was reviewed in conjunction with the examination.  During the examination, the Veteran reported symptoms which included flashbacks, depression, sleep disturbance manifest by nightmares and erratic sleep, anger and irritability, crying spells, decreased energy, and some difficulty with focusing, attention, and concentration.  He also reported that he was married for about forty years and got along well with his wife.  He had two grown children that he visited with several times per week.  He generally stayed to himself, not engaging in recreational activities with others, but enjoyed fishing and watching television.

On examination, the Veteran was alert, oriented, and cooperative.  Insight and judgment were somewhat superficial but adequate.  No psychotic symptomatology was noted, including no evidence of auditory or visual hallucinations; some social phobia associated with PTSD was noted.  He adequately handled activities of daily living.  There was no evidence of suicidal or homicidal ideation or panic attacks.  Psychiatric symptoms were noted to cause mild impairment in occupational reliability and productivity when the Veteran last worked prior to retirement the year prior; moderate impairment was noted in social functioning.  The examiner also noted that Veteran's level of functioning was dependent upon continuing psychotropic medication.  The diagnosis was PTSD with associated depression.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 58.

In a June 2009 written statement, dated the same day as the VA examination, the Veteran submitted a narrative of his PTSD symptoms, some of which were not reported by the Veteran in the VA examination that day.  He indicated that he did not have any hobbies, experienced crying spells once a day, and had frequent auditory and visual illusions and hallucinations.

In August 2009, the Veteran was afforded another VA psychiatric examination.  During the examination, the Veteran reported symptoms which included flashbacks, depression, sleep disturbance manifest by nightmares and erratic sleep, avoidance, irritability, being easily startled, and decreased energy.  He had not worked since 2008, but he loved working the night shift in his last job of sixteen years.  He did report some problems with co-workers.  Socially, he continued to stay to himself, but he did have a few friends and family that he can be around.  He continued to spend time with his family, read, watch television, play computer games, and fish.

On examination, the Veteran was neatly groomed, pleasant, and polite.  Affect was associated with depression, psychomotor retardation, anxiety, and no panic, but he communicated well.  The Veteran appeared to be fully alert and oriented.  Recent and remote memory was good, judgment was good, insight was fair.  He adequately handled activities of daily living.  No psychotic symptomatology was noted, including no evidence of auditory or visual hallucinations, and there was no suicidal or homicidal ideation.  Psychiatric symptoms were noted to cause some work impairment, including some problems dealing with co-workers, when the Veteran last worked; some impairment was noted in social functioning.  The diagnosis was PTSD.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 45.

A September 2009 written submission from the Veteran's former employer shows that the Veteran voluntarily retired in May 2008, noting that the retirement was not a disability retirement.

In a September 2009 private treatment report, the Veteran's private mental health provider indicated that the Veteran was continuing to receive treatment and continued to experience PTSD symptoms, including isolation, poor sleep, hyperarousal, flashbacks, and being easily angered.  No psychotic symptomatology was noted, including no evidence of auditory or visual hallucinations.  There was no evidence of suicidal or homicidal ideation.  Psychiatric symptoms were noted to cause the Veteran significant disturbance in life, and the provider stated that the Veteran's symptoms rendered him totally disabled and unemployable.  The diagnosis was PTSD.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 36.

In November 2009, the Veteran established primary care with the VA Medical Center in Durham.  A treatment record from that month showed negative depression and PTSD screens and treatment for insomnia and PTSD/anxiety.  A March 2010 VA treatment record showed a negative suicide risk screen.

In regard to the Veteran's June 2009 written statement, the Board notes that the Veteran is certainly competent to report as to the symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Board finds that this statement - specifically the allegations that he did not have any hobbies, experienced crying spells once a day, and had frequent illusions and hallucinations -  is inconsistent with the remainder of the record, including the history reported by the Veteran to his private treatment provider and two VA examiners.  As such, the Board finds this statement not credible.

The Board notes that the private treatment provider reports can be viewed as contrasting to that of the VA examiners, in that the resulting social and occupational impairment from the Veteran's PTSD is much greater in the private reports.  While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this case, the Board finds that, although both reports are competent and credible, the VA examiners' opinions are more probative than the reports of the private treatment provider.  In this regard, the Board notes that the military history and PTSD symptomatology reported by the Veteran in the psychological examinations is substantially similar.  However, the private treatment reports do not fully discuss occupational and social impairment considerations.  Specifically, these reports do not discuss the Veteran's ongoing relationships with his family and friends, as reported in the VA examinations, or his most recent work history, in which he was able to maintain employment for sixteen years before voluntarily retiring in May 2008.  This work history is supported by the remainder of the record; specifically, in the Veteran's self-reported history between the June and August 2009 VA examinations and the September 2009 statement submitted by the Veteran's former employer.  In both private treatment reports, the provider concludes that the Veteran is permanently and totally disabled and unemployable, but this opinion does not appear to be based on a complete history provided by the Veteran.  To the extent this conclusion was based on additional information received from the Veteran during ongoing treatment, a release for records was sent to the private treatment provider in August 2009.  No treatment records were received in addition to the September 2008 and 2009 treatment reports discussed in detail above.  Based on these considerations, the private treatment provider's reports are less probative evidence than the VA examiners' reports.  The VA examiners' reports are based on examinations of the Veteran, in which they solicited history from the Veteran, reported an accurate history supported by the record, provided a current diagnosis, and gave an opinion supported by a rationale.  Accordingly, the Board finds the VA examiners' reports the most probative medical evidence of record.

Based on a review of the entire record, taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings, the Board finds that the Veteran's symptoms more nearly approximate a 50 percent rating, corresponding to occupational and social impairment with reduced reliability and productivity.  The Veteran has a history of flashbacks, sleep disturbance including nightmares, avoidance symptoms, detachment from others, irritability, and anger.  Although the Veteran exhibits symptoms relative to both the 30 and 50 percent criteria, the Board specifically notes the significant challenges reported by the Veteran in social impairment, including his ongoing desire to spend time alone.

The Board finds that a disability rating in excess of 50 percent is not warranted for any period of the claim.  As noted above, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas.  In this case, the Veteran did demonstrate deficiencies in social situations.  However, he was able to maintain relationships with his wife, grown children, grandchildren, and some friends.  Further, although his mood was often depressed, the record does not reflect that such depression affected his ability to function independently, appropriately, and effectively.  The Veteran was able to adequately perform activities of daily living, and he completed chores and yard work at home.  He also had a 16-year history of employment with his previous employer until his voluntary retirement in May 2008.  Although he reported some issues with co-workers, the record does not indicate that these issues impaired his ability to perform his work duties.  Essentially, since his separation from service, the Veteran's PTSD has not been shown to be productive of an inability to establish and maintain effective relationships, with symptoms such as suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting functioning, spatial disorientation, neglect of personal appearance and hygiene, and/or difficulty adapting to stressful situations.

The maximum 100 percent rating requires total occupational and social impairment.  Private and VA treatment records and examinations fail to demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.

The Board acknowledges the lower GAF scores of 36 and 37 assigned by the Veteran's private treatment provider and 45 assigned by the August 2009 VA examiner, compared to the GAF score of 58 assigned at the June 2009 VA examination.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-IV)).  However, the GAF score assigned in a case is not entirely dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, a GAF score of 
31-40 relates to some impairment in reality testing or communication, such as speech being illogical, obscure, or irrelevant at times, or major impairment in several areas, such as work, family relations, judgment, thinking, or mood, such as a depressed person avoiding friends, neglecting family, and being unable to work.  A GAF score of 41-50 relates to serious symptoms, such as suicidal ideation and severe obsessive rituals, or any serious impairment in social, occupational, or school functioning, such as having no friends or being unable to keep a job.  Overall, the symptoms demonstrated by the Veteran fail to reflect an entire picture of behavior that is indicative of the low GAF scores in either range, specifically the 31-40 range.  As such, the Board finds the narratives contained in the provider's and examiners' explanations the most probative evidence of the Veteran's psychological symptomatology.

Accordingly, the Board concludes that the Veteran's symptomatology is consistent with a 50 percent disability rating under Diagnostic Code 9411.  As such, the Veteran is entitled to a higher initial disability rating of 50 percent for PTSD, and his appeal is granted to that extent.  The preponderance of the evidence, however, is against the assignment of a disability evaluation in excess of 50 percent. 


Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected PTSD disability that is not encompassed by the schedular rating assigned.  There is no objective evidence that the Veteran's service-connected disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render application of the regular schedular standards impractical.  The symptoms reported by the Veteran are contemplated by the rating code, and the record does not reflect the Veteran missing work or being hospitalized frequently for his disability.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating of 50 percent, and no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


